
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


INDEPENDENT CONTRACTOR SERVICE AGREEMENT AND RELEASE


        THIS INDEPENDENT CONTRACTOR SERVICE AGREEMENT AND RELEASE ("Agreement")
is made and entered into by and between MICHAEL P. FERGUS, whose principal place
of business is located at 6640 Springside Avenue, Downers Grove, Illinois 60516
(hereinafter "Contractor") and SIRVA, INC., a Delaware corporation, on its own
behalf and on behalf of its affiliates, with a place of business located at 700
Oakmont Lane, Westmont, IL 60559 (hereinafter collectively referred to as
"SIRVA" or the "Company").


BACKGROUND


        WHEREAS, SIRVA desires to engage a consultant to be a liaison for SIRVA
with Allied Van Lines Agents in a variety of capacities; and

        WHEREAS, Contractor desires to perform such services.

        NOW, THEREFORE, in consideration of the services to be performed by
Contractor and the payments to be made by SIRVA, Contractor and SIRVA agree as
follows:


TERMS & CONDITIONS


        1.    Services.    During the term of this Agreement, Contractor desires
to provide, and SIRVA desires to purchase, the following services:

        (a)   Consulting services in accordance with the projects described in
the attached Exhibit A;

        (b)   Such other related services for SIRVA as may be requested by
SIRVA.

        2.    Cost of Services.    Contractor's fee for performance of services
under this Agreement shall be based upon actual work performed where such work
has been performed at SIRVA's request and shall be payable at a rate of $125.00
per hour. Contractor shall submit to SIRVA bi-weekly an invoice for services
rendered. Contractor's fee shall be payable within fifteen (15) days of receipt
of each bi-weekly invoice from Contractor, subject to verification and approval
of each such invoice by SIRVA. Contractor's fee shall not exceed $100,000 during
the term of this Agreement.

        3.    Support Services.    Contractor and SIRVA acknowledge that
Contractor's hourly rate set forth in Paragraph 2, above, takes into account
that SIRVA is making available to Contractor, for use in performing services
under this Agreement, secretarial support, telephone, fax, copying and computer
services ("Support Services"), provided Contractor's use of the Support Services
is ordinary and reasonable and the Support Services are used solely for
providing services to SIRVA. Any use by Contractor of secretarial services that
may result in overtime expense shall require the prior written approval of
SIRVA.

        4.    Out-of-Pocket Expenses.    Any out-of-pocket expenses of
Contractor incurred while providing services to SIRVA hereunder shall be the
sole responsibility of Contractor; it being agreed between the parties that such
expenses have been factored into Contractor's fee paid to Contractor by SIRVA
under Paragraph 2 above. To the extent Contractor desires to be reimbursed for
any particular out-of-pocket expenses, such as travel and entertainment,
Contractor must first obtain SIRVA's prior written approval of such expenditures
before incurring the same.

        5.    Commencement & Termination of Services.    Services under this
Agreement shall commence March 1, 2005 and terminate on February 28, 2006,
unless prior to March 1, 2005, Consultant dies or becomes disabled (as
determined by SIRVA). Both parties reserve the right to terminate this Agreement
at any time if the other party fails to perform any of the material provisions
of this Agreement. In addition, this Agreement shall automatically terminate
upon Consultant's death or disability (as determined by SIRVA). If Contractor
has performed any services hereunder prior to any

--------------------------------------------------------------------------------




termination of this Agreement, Contractor is entitled to be compensated in
accordance with Paragraph 2 above.

        6.    Status of Parties.    By entering into this Agreement, Contractor
and SIRVA intend to create a relationship of independent contractor and
contractee, and not an employer-employee, partnership, agency or joint-venture
relationship. Contractor is not nor shall it be deemed to be at any time during
the term of this Agreement an employee of SIRVA. Contractor shall, to the extent
permitted by law, direct the performance of all its services provided hereunder,
including the methods, means and manner of performance. No third party hired or
contracted by Contractor, including Contractor itself, shall be treated as an
employee of SIRVA with respect to services performed hereunder for purposes of
any federal, state, or local laws, including laws pertaining to income tax
withholding, unemployment compensation, workers' compensation, social security
or the Federal Insurance Contributions Act. Contractor shall be solely
responsible for payment of all compensation owed to contractors retained or
employees hired by Contractor to provide services hereunder including, without
limitation, all employment related taxes and withholding and all expenses and
costs associated with workers' compensation insurance.

        7.    Exclusive Agreement.    Contractor and SIRVA agree that this
Agreement is exclusive to SIRVA and that Contractor may not contract with other
individuals or entities to provide the same or similar services during the term
of this Agreement.

        8.    Performance Warranty.    Contractor and its employees or agents
shall have experience sufficient to provide the services set forth in
Paragraph 1 above and shall perform all services rendered pursuant to this
Agreement in a professional and businesslike manner. Any services performed by
Contractor which SIRVA determines to be of less than professional quality, or
not in a businesslike manner, may result in immediate termination of this
Agreement by SIRVA, in addition to any other remedies available to SIRVA at law
or in equity.

        9.    Non-Disclosure/Confidentiality.    Contractor acknowledges and
agrees that all information, technical information, sales activity and other
information, knowledge, records, design or data of any type or nature,
concerning SIRVA's business, and all the products and services of SIRVA and/or
operations of SIRVA which Contractor may come in contact with as a result of
this Agreement, constitute confidential information of SIRVA ("Confidential
Information"). Contractor agrees that it shall not, now or at any time until
such Confidential Information enters the public domain through no fault of
Contractor, directly or indirectly, disclose to any person or entity, without
the prior written consent of SIRVA, originals, copies, duplications or summaries
of any Confidential Information of SIRVA, nor shall it make use of any such
Confidential Information for its own use or benefit or for the benefit of any
other individual, firm, corporation or entity.

        Contractor agrees to inform any contractor retained or employee hired by
Contractor of all provisions under this Non-Disclosure/Confidentiality
provision. This Non-Disclosure/Confidentiality section is a material provision
of the Agreement.

        10.    Non-Solicitation of Employees and Agents.    Commencing on the
effective date of this Agreement and for a 12-month period after its termination
for any reason (the "Restricted Period"), Contractor shall not directly or
indirectly solicit, encourage or induce any person who provides services to
SIRVA, whether as an employee, consultant, independent contractor or agent, or
any entity which provides services to SIRVA under an agency relationship
(including, without limitation, under a relationship governed by an Agency
Contract) to terminate his, her or its relationship with or services for SIRVA
and shall not directly or indirectly, either individually or as owner, agent,
employee, consultant or otherwise, employ or offer employment to any person who
is or was employed by SIRVA unless such person, agent or entity shall have
ceased to provide services to SIRVA or to have had a legal relationship with
SIRVA for a period of at least six (6) months. Contractor further covenants and
agrees that, during the Restricted Period, he shall not solicit any business
that is competitive with

2

--------------------------------------------------------------------------------




SIRVA from any person or entity who has entered into an agency relationship
(including, without limitation, a relationship governed by an Agency Contract)
with either Allied Van Lines, Inc., North American Van Lines, Inc., and/or
Global Van Lines, Inc.

        11.    Non-Competition with Company Business.    Commencing on the
effective date of this Agreement and during the Restricted Period, Contractor
shall not, directly or indirectly, become employed by, engage in business with,
serve as an agent or consultant to, or become a partner, member, principal or
stockholder (other than a holder of less than five percent (5%) of the
outstanding voting shares) of: (i) United Van Lines, Inc.; Aero Mayflower
Transit Company, Inc.; Atlas Van Lines, Inc.; Bekins Van Lines, Inc.; Crown,
American International Matrix; Graebel Van Lines, Inc.; Voerman International;
UTS; Movers International; Suddath International; Cendent Mobility Service
Corporation; Prudential Relocation; Prudential Global Consulting Group, or any
successor of any of the foregoing entities; or, (ii) any entity or business that
competes in any material way with SIRVA's relocation services businesses,
special products, household goods, or high-tech business solutions
segments/operations for which Contractor performed services while employed by
SIRVA, unless approved in writing by SIRVA's CEO and President.

        (a)   For purposes of this provision, Contractor agrees that he shall be
prohibited from having an ownership interest in or work for or on behalf of any
agent who, at the time of such employment or ownership, has a valid and
enforceable Agency Contract with either North American Van Lines, Inc., Allied
Van Lines, Inc. and/or Global Van Lines, Inc.

        (b)   For purposes of this provision, Contractor further agrees that he
shall be prohibited from working for or on behalf of any Association,
Organization, or groups of Agents representing Allied Van Lines, North American
Van Lines, or Global Van Lines including, but not limited to, Allied Agents
Association and North American Agents Association.

        (c)   Contractor further acknowledges and agrees that the restraints
imposed by this paragraph are reasonable in subject matter, duration, geographic
extent and scope, and are reasonable and necessary to protect the legitimate
business interests of SIRVA. Contractor represents and acknowledges that the
restrictions imposed by this paragraph will not prohibit or substantially limit
Contractor's ability to earn a living or otherwise provide for himself and his
family.

        12.    Remedies with Respect to Covenants.    Contractor understands and
agrees that if he breaches or threatens to breach the covenants and obligations
contained in Paragraphs 9, 10 or 11 of this Agreement, SIRVA shall be entitled
to the following remedies, which shall be cumulative and are not mutually
exclusive:

        Contractor acknowledges and agrees that the covenants and obligations of
Contractor with respect to Paragraphs 9, 10 and 11 of this Agreement relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause SIRVA irreparable injury for
which adequate remedies are not available at law. Therefore, Contractor
understands and agrees that if he breaches or threatens to breach the covenants
and obligations of Paragraphs 9, 10 or 11 of this Agreement, in any respect,
SIRVA shall be entitled to an injunction, restraining order or other equitable
relief (without the requirement to post bond) to restrain such breach or
threatened breach or otherwise specifically enforce the covenants and
obligations set forth therein. In addition, Contractor understands and agrees
that in addition to any injunctive relief, SIRVA shall be entitled to recover
damages and to obtain its reasonable attorneys fees and costs incurred in
enforcing this Agreement.

        13.    Insurance.    Contractor agrees to obtain and maintain in force,
throughout the term of this Agreement, commercial general liability and property
damage insurance with coverage limits of at least $1,000,000 and to carry and
maintain workers' compensation insurance in the statutory amount.

3

--------------------------------------------------------------------------------



        14.    Release.    

        (a)   In consideration of the benefits received by Contractor hereunder
and effective as of the effective date of this Agreement, Contractor hereby
IRREVOCABLY, VOLUNTARILY, UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND
FOREVER DISCHARGES Company, and each of Company's owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively "Releasees"), or any of them, from any
and all charges, complaints, claims, damages, actions, causes of action, suits,
rights, demands, grievances, costs, losses, debts, and expenses (including
attorneys' fees and costs incurred), of any nature whatsoever, known or unknown
("Claim" or "Claims"), which Contractor now has, owns, or holds, or claims to
have, own, or hold, or which Contractor at any time heretofore had, owned, or
held, or claimed to have, own, or hold from the beginning of time to the date of
this Agreement.

        (b)   By way of specification and not by way of limitation, Contractor
specifically waives, releases and agrees to forego any rights or claim that
Contractor may now have, or may have heretofore had, against each or any of the
Releasees, under tort, contract or other law of the State of Illinois, Indiana,
or other state (including, but by no means limited to, claims arising out of or
alleging wrongful discharge, breach of contract, breach of implied covenant of
good faith and fair dealing, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, emotional distress, mental
suffering or damage to professional reputation), under the Age Discrimination in
Employment Act of 1967(ADEA), under the Worker Adjustment & Retraining
Notification Act, under the Employee Retirement Income Security Act of 1974,
under Title VII of the Civil Rights Act of 1964, under the Equal Pay Act, under
42 U.S.C. Section 1981, under 42 U.S.C. Section 1983, under 42 U.S.C.
Section 1985, under the Vocational Rehabilitation Act of 1977, under the Fair
Employment Practices Act, under the Americans with Disabilities Act, under the
Family Medical Leave Act, or under any other laws, ordinances, executive orders,
rules, regulations or administrative or judicial case law arising under the
statutory or common laws of the United States, any state, or any political
subdivision of any state. Contractor also voluntarily waives any claims or
rights Contractor may otherwise have against Releasees for severance, travel and
expense reimbursement, or for other payments or compensation, such as under
Company's Management and/or Performance Incentive Plans, SIRVA, Inc. Stock
Incentive Plan, SIRVA, Inc. Omnibus Stock Incentive Plan, PTO Policy, Car
Allowance Program and/or Severance Plan, or under the Employment Agreement dated
January 11, 1995 between Michael P. Fergus and Allied Van Lines, Inc. except as
otherwise set forth herein. The parties intend that the claims released be
construed as broadly as possible. This is not a waiver of any claims that may
arise after the date this Agreement becomes effective. Contractor represents and
warrants that, as of the effective date of this Agreement, he has not filed any
complaints or claims against Company or Releasees with any local, state or
federal court or agency, that, except where otherwise provided by law,
Contractor will not do so following the effective date of this Agreement for
claims which arose prior to the effective date of this Agreement, and that if
any such court or agency assumes jurisdiction on any complaint or claim against
Company or Releasees which arose prior to the effective date of this Agreement,
Contractor shall immediately request such court or agency to dismiss the matter
and take all additional steps at Contractor's sole cost and expense necessary to
facilitate such dismissal with prejudice. Nothing in the Agreement shall be
construed to prohibit Contractor from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission.

4

--------------------------------------------------------------------------------






        15.    Indemnification.    Contractor agrees to defend, indemnify and
hold harmless SIRVA, its parent company, and all of their subsidiaries,
employees, directors, officers, agents, successors, assigns, purchasers and all
other third parties which may be entitled to use the services provided hereunder
from and against any and all liability, claims, damages, expenses and costs
(including attorney's fees) resulting from any claim or litigation against
SIRVA, its employees, agents, representatives, subsidiaries or parent company,
arising out of or relating to this Agreement including, without limitation, any
compensation, employment, insurance or tax liability.

        16.    Ownership of Work.    All written documentation and all other
work done or prepared by Contractor, its employees or contractors under this
Agreement shall be deemed as "work made for hire" for SIRVA under the copyright
laws of the United States and ownership of all such documents and work shall be
held at all times by SIRVA. Contractor agrees to execute any documents necessary
to vest full title and ownership in SIRVA.

        17.    Notice.    Any notice required or permitted pursuant to this
Agreement shall be sent by certified mail, United States mail, postage prepaid,
to SIRVA and to Contractor at the addresses set forth below:

Contractor:

Michael P. Fergus
6640 Springside Avenue
Downers Grove, Illinois 60516

SIRVA:

SIRVA, Inc.
Attention: Ralph Ford
700 Oakmont Lane
Westmont, IL 60559

        18.    Governing Law and Venue.    This Agreement shall be governed by
the laws of the state of Illinois as to interpretation, construction and
performance. Contractor agrees that venue and jurisdiction of any such action
for injunctive relief and damages shall exclusively be proper in the Courts of
general jurisdiction of DuPage County, State of Illinois.

        19.    Assignments, Severability & Modifications, Blue Pencil.    This
Agreement and the parties' rights and obligations hereunder are not assignable
by Contractor, except with the prior written consent of SIRVA. If any provision
of this Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability will not affect or impair the validity or enforceability of the
remaining provisions of this Agreement. This Agreement sets forth the entire
understanding and agreement between the parties with reference to the subject
matter hereof and supersedes any prior agreements, written or oral except for
the post-employment restrictions in the Employment Agreement entered into by
Contractor on January 11, 1995. This Agreement may be amended from time to time
by mutual agreement of the parties, provided such agreement is in writing and
signed and dated by both parties. The parties hereto agree that if, in the
opinion of any court of competent jurisdiction, the covenants contained in
Paragraphs 9, 10 and 11 are not reasonable in any respect, such court shall have
the right, power and authority to modify such provision or provisions of these
covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so amended.

        20.    Non-Waiver.    The failure of either party to this Agreement to
insist upon the performance of the terms and conditions of this Agreement, or
the waiver of any breach of any of the terms and conditions of this Agreement,
shall not be construed as thereafter waiving any such terms and

5

--------------------------------------------------------------------------------




conditions, all of which shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred.

        21.    Survival of Certain Provisions.    Notwithstanding anything in
this Agreement to the contrary, Paragraphs 9 through 12, 14 through 16, 18 and
19 shall survive any termination of this Agreement and shall remain in effect in
accordance with their terms.

        22.    Miscellaneous.    Contractor acknowledges that Company
(i) provided Contractor with this Agreement on March    , 2004; (ii) advised
Contractor to consult an attorney prior to signing this Agreement;
(iii) informed Contractor that he could have twenty-one days (21) days to
consider this Agreement; and advised Contractor that this Agreement shall not be
effective or enforceable against Contractor or Company if Contractor revokes it
by giving written notice to Company not later than seven (7) days after the date
of signing this Agreement. Contractor and Company agree that any change to this
Agreement, whether material or not, will not change or re-start the twenty-one
(21) day period described above. Contractor further states and acknowledges that
Contractor has been provided 21 days by the Company to review this Agreement,
and that, to the extent Contractor signs the Agreement prior to the expiration
of the 21 day period, Contractor has done so knowingly and voluntarily in
accordance with 29 C.F.R. section 1625.22 (e)(6), and that in making such an
election to sign the Agreement prior to the expiration of the 21 day period of
time, Contractor has not been induced by any fraud or misrepresentation by
Company or by any threat by Company to withdraw or alter the terms of the
Agreement prior to the expiration of said 21 day period of time. Consultant
acknowledges and agrees that SIRVA is not required to offer Consultant the
opportunity to provide consulting services to SIRVA under any of SIRVA's
standard policies, and Consultant knows of no other circumstances other than
agreeing to enter into this Agreement that would require SIRVA to enter into
this Agreement.

        IN WITNESS WHEREOF, this Agreement shall become effective on the date
last signed by both parties.

SIRVA, Inc.   MICHAEL P. FERGUS
By:
 
/s/ Todd W. Schorr

--------------------------------------------------------------------------------


 
By:
 
/s/ Michael P. Fergus

--------------------------------------------------------------------------------

Name:   Todd W. Schorr

--------------------------------------------------------------------------------

  Name:   Michael P. Fergus

--------------------------------------------------------------------------------

Title:   SVP — H.R.

--------------------------------------------------------------------------------

  Title:   Owner/Sole Proprietor

--------------------------------------------------------------------------------

Date:   4-27-04

--------------------------------------------------------------------------------

  Date:   4-17-04

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------




EXHIBIT A


SCOPE OF WORK: Contractor shall provide assistance and information to the Chief
Executive Officer ("CEO") or his designee as may be required. Contractor agrees
to be available to take on special projects as needed by SIRVA and perform such
projects in a cooperative and prompt manner and use his best efforts to assist
in these projects. Specifically, Contractor shall be designated the Agent
Ambassador and liaison to the Network of Allied Van Line Agents and report
directly to the CEO or his designee. Contractor shall be available to visit
Agents as directed by the CEO or his designee upon reasonable notice. Contractor
shall also be required to use his best efforts to troubleshoot any issues and
resolve any disputes between SIRVA and its Agents. Contractor shall develop
strategic plans to motivate and energize the Agent Community with the goal of
assisting them in achieving the financial targets and strategic direction and
vision of SIRVA.

Contractor shall be available to meet with the CEO or his designee on a monthly
basis to provide status reports on his activities and to prepare written reports
of his activities and progress as requested.

--------------------------------------------------------------------------------





QuickLinks


INDEPENDENT CONTRACTOR SERVICE AGREEMENT AND RELEASE
BACKGROUND
TERMS & CONDITIONS
EXHIBIT A
